DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed June 8, 2021 as a continuation of US Patent Application 14/845,356, filed September 4, 2015, now US Patent 11,040,725.  The application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,040,725 B2 (the ‘725 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims in the instant application correspond to claims in the ‘725 patent, with some claim limitations excluded in the independent claims, rendering the claims of the instant application broader than the corresponding claims of the ‘725 patent, thereby falling within the scope of, and being obvious over, those claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Attard et al. (US 2015/0175070 A1) in view of Chan et al. (US 9,690,292 B1) and Prokhorov (US 2016/0252903 A1).
Attard et al. teaches, according to claim 1, a method for notifying a driver to assume manual vehicle control, comprising: 
evaluating sensor data, acquired from one or more on-board sensors of a vehicle that is in an autonomous driving mode, to determine a driving condition of a road segment that is to be traveled by the vehicle (Attard et al., para. [0006]- [0007]); 
determining a point in time at which to provide the driver alert relative to a point in time at which the road segment is encountered based upon the cognitive load (Attard et al., at least para. [0050], “Further, the overall confidence assessment 118 may take into account a temporal aspect.  For example, data 115 may indicate that an unexpected lane closure lies ahead, and may begin to affect traffic for the vehicle 101 in five minutes.  Accordingly, an overall confidence assessment 118 at a given time may indicate that autonomous operations of the vehicle 101 may continue.  However, the confidence assessment 118 at the given time plus three minutes may indicate that autonomous operations of the vehicle 101 should be ended.”); and 
providing the driver alert to the driver of the vehicle at the point in time, relative to the point in time at which the road segment is encountered (Attard et al., para. [0050], [0054]).
Attard et al. further teaches developing confidence assessments incorporating driver characteristics (Attard et al., at least para. [0013], [0018]), but does not expressly teach that the point in time in which to provide a driver alert is based upon the driver’s cognitive load.  Chan et al. teaches that evaluation of driver attentiveness can be used to determine time urgency for providing a driver alert (Chan et al., at least col. 16, lines 16ff., “The methods and systems of the present disclosure may allow for Transition from Automated to Manual Driving Mode in the case of vehicle automation systems operating the piloting functions with the human in a supervisory role.  The vehicle encounters a situation where it needs to transfer control to the driver, but the driver may or may not be ready to resume control.  The methods and systems of the present disclosure may allow gesture recognition systems, or any gesture recognition system, to be used to determine if the driver is ready to resume control.  If he/she is not ready, then get his/her attention quickly.  The gesture recognition would be used to ascertain whether the driver is ready to resume control by evaluating the driver's posture, the location of hands, the orientation of head, body language.  Use machine learning to evaluate driver engagement/attention/readiness-to-engage based on those variables.  The gesture recognition could be any original in-vehicle equipment or aftermarket device.”).  Attard et al. further does not expressly teach determining a cognitive load of the driver by monitoring activity of the driver, wherein the complexity threshold is based upon the cognitive load.  Chan et al. discloses a system for transitioning between autonomous and manual modes of vehicle operation, and teaches evaluation of driver readiness to accept transition from an autonomous mode of operation to a manual mode of operation based upon comparison of driver images to previously classified images of driver behavior (Chan et al., col. 8, lines 47-56, “The processor 225 may execute the vehicle driver ready determination module 325b to cause the processor 225 to, for example, determine whether a vehicle driver is ready for an associated vehicle to be switched from an autonomous operation mode to a manual operation mode (block 515b).  For example, the processor 225 may compare the current image data with the previously classified image data and may determine that a current image and/or extracted image feature is representative of one of the previously classified images and/or extracted image features.”).    It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of increasing the responsiveness and timeliness of determining a driver’s attentiveness and capability to assume driving control from the autonomous system and for the purpose of increasing system safety and ensuring that a driver will be capable of safely accepting a transition to manual control, and as a combination of known prior art elements in a known manner with an expectation of predictable results.
Prokhorov teaches automatically increasing the weighting of manual control inputs and reducing autonomous control inputs upon determining the environment is classified as high complexity due to the inability of the autonomous control system to adequately process the inputs of the environment (Prokhorov, at least para. [0025], “Further, the driving environment can be classified as a high complexity if a relatively large number of objects is detected in the driving environment, a relatively high density of objects is detected in the driving environment, the objects detected in the driving environment are detected as moving in a relatively large number of different directions…” and para. [0037], “If the driving environment is classified as being a high complexity environment, manual control inputs can be more heavily weighted than autonomous control inputs.  In such case, the control weighting module 122 can assign a different second weight to autonomous control inputs and a different first weight to manual control inputs compared to when the driving environment is classified as being a low complexity environment.”).  It would have been obvious to incorporate the teaching of Prokhorov into the system of Attard and Chan et al. for the purpose of recognizing the impact of a complex environment on the effectiveness of the autonomous operating system, resulting in the need to balance the effectiveness of the autonomous control system with the cognitive load on the driver.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, determining the cognitive load comprises determining the cognitive load of the driver by monitoring activity of the driver (Chan et al., col. 8, lines 47-56, “The processor 225 may execute the vehicle driver ready determination module 325b to cause the processor 225 to, for example, determine whether a vehicle driver is ready for an associated vehicle to be switched from an autonomous operation mode to a manual operation mode (block 515b).  For example, the processor 225 may compare the current image data with the previously classified image data and may determine that a current image and/or extracted image feature is representative of one of the previously classified images and/or extracted image features.”).  It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of identifying all of the factors that contribute to driving complexity and driver cognitive load while in the vehicle. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 4, the method further comprises utilizing travel prediction functionality to predict a route of the vehicle (Attard et al., para. [0023]); and identifying the road segment based upon the route and a current location of the vehicle (Attard et al., para. [0023]; para. [0012], GPS).
Regarding claim 5, the method further comprises receiving driving condition data for the road segment from a remote computing device over a communication connection; and augmenting the sensor data with the driving condition data (Attard et al., para. [0054]).
Regarding claim 6, the method further comprises: predicting an amount of time required to determine an appropriate driving action based upon the driving condition; and setting the complexity threshold based upon the amount of time required to determine the appropriate driving action relative to an amount of time remaining before reaching the road segment (Prokhorov, at least para. [0029], “The complexity of the driving environment can be classified with respect to the number of different types of objects in the driving environment…If the determined number of different types of objects is greater than the predetermined number of different types of objects, the driving environment can be classified as a high complexity environment…” and para. [0047], “As noted above, the vehicle 100 can include sensor system 125.  The sensor system 125 can include one or more sensors.  "Sensor" means any device, component and/or system that can detect, determine, assess, measure, quantify and/or sense something.  The one or more sensors can be configured to detect, determine, assess, measure, quantify and/or sense in real-time.  As used herein, the term "real-time" means a level of processing responsiveness that a user or system senses as sufficiently immediate for a particular process or determination to be made, or that enables the processor to keep up with some external process.”).  It would have been obvious to incorporate the teaching of Prokhorov into the system of Attard and Chan et al. for the purpose of recognizing the impact of a complex environment on the effectiveness of the autonomous operating system, resulting in the need to balance the effectiveness of the autonomous control system with the cognitive load on the driver.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 7, the driving condition data corresponds to an aggregation of vehicle sensor data from one or more vehicles while the one or more vehicles traveled the road segment (Attard et al., para. [0006]).
Regarding claim 8, the method further comprises:  receiving, from a remote computing device over a communication connection, a second driving condition for a second road segment that is to be traveled by the vehicle; responsive to determining that the second driving condition exceeds the complexity threshold for autonomous driving decision making functionality, generating a second driver alert to assume manual vehicle control; and providing the second driver alert to the driver of the vehicle at a second point in time, relative to the second road segment, based upon the second driving condition (Attard et al., para. [0054]).
Regarding claim 9, the driving condition corresponds to at least one of a road condition, a weather condition, a pedestrian, an accident, an ethical decision, or a driving impediment (Attard et al., para. [0014]).
Regarding claim 10, determining the cognitive load comprises determining the cognitive load of the driver utilizing at least one of a microphone or a camera (Chan et al., col. 8, lines 47-56, “The processor 225 may execute the vehicle driver ready determination module 325b to cause the processor 225 to, for example, determine whether a vehicle driver is ready for an associated vehicle to be switched from an autonomous operation mode to a manual operation mode (block 515b).  For example, the processor 225 may compare the current image data with the previously classified image data and may determine that a current image and/or extracted image feature is representative of one of the previously classified images and/or extracted image features.”). It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of identifying all of the factors that contribute to driving complexity and driver cognitive load while in the vehicle. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 11, determining the cognitive load comprises determining the cognitive load based upon conversations between the driver and another person(Chan et al., col. 8, lines 1-8, “More particularly, the previously classified image data may include images and/or extracted image features that have previously been classified as being representative of a vehicle occupant using a cellular telephone, a vehicle occupant looking out a vehicle side window, a vehicle occupant adjusting a vehicle radio, a vehicle occupant adjusting a vehicle heating, ventilation and air conditioning system, two vehicle occupants talking with one-another…”).  It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of identifying all of the factors that contribute to driving complexity and driver cognitive load while in the vehicle. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 12, monitoring activity of the driver comprises observing whether the driver is at least one of: eating, sleeping, or engaging a computing device (Chan et al., at least col. 3, lines 58-61, “determine whether a driver's hands are empty (e.g., including determining an approximate size/shape of object in a driver's hands to, for example, differentiate between a cell phone and a large cup, for example)…”). It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of identifying all of the factors that contribute to driving complexity and driver cognitive load while in the vehicle. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Attard et al. teaches, according to claim 13, a system, comprising: 
a processor; and memory that when executed by the processor performs operations for notifying a driver to assume manual vehicle control (Attard et al., para. [0059]-[0060], the operations comprising: 
evaluating sensor data, acquired from one or more on-board sensors of a vehicle that is in an autonomous driving mode, to determine a driving condition of a road segment that is to be traveled by the vehicle (Attard et al., para. [0006]- [0007]); 
determining a point in time at which to provide the driver alert relative to a point in time at which the road segment is encountered based upon the cognitive load (Attard et al., at least para. [0050], “Further, the overall confidence assessment 118 may take into account a temporal aspect.  For example, data 115 may indicate that an unexpected lane closure lies ahead, and may begin to affect traffic for the vehicle 101 in five minutes.  Accordingly, an overall confidence assessment 118 at a given time may indicate that autonomous operations of the vehicle 101 may continue.  However, the confidence assessment 118 at the given time plus three minutes may indicate that autonomous operations of the vehicle 101 should be ended.”); and 
providing the driver alert to the driver of the vehicle at the point in time, relative to the point in time at which the road segment is encountered (Attard et al., para. [0050], [0054]).
Attard et al. further teaches developing confidence assessments incorporating driver characteristics (Attard et al., at least para. [0013], [0018]), but does not expressly teach that the point in time in which to provide a driver alert is based upon the driver’s cognitive load.  Chan et al. teaches that evaluation of driver attentiveness can be used to determine time urgency for providing a driver alert (Chan et al., at least col. 16, lines 16ff., “The methods and systems of the present disclosure may allow for Transition from Automated to Manual Driving Mode in the case of vehicle automation systems operating the piloting functions with the human in a supervisory role.  The vehicle encounters a situation where it needs to transfer control to the driver, but the driver may or may not be ready to resume control.  The methods and systems of the present disclosure may allow gesture recognition systems, or any gesture recognition system, to be used to determine if the driver is ready to resume control.  If he/she is not ready, then get his/her attention quickly.  The gesture recognition would be used to ascertain whether the driver is ready to resume control by evaluating the driver's posture, the location of hands, the orientation of head, body language.  Use machine learning to evaluate driver engagement/attention/readiness-to-engage based on those variables.  The gesture recognition could be any original in-vehicle equipment or aftermarket device.”).  Attard et al. further does not expressly teach determining a cognitive load of the driver by monitoring activity of the driver, wherein the complexity threshold is based upon the cognitive load.  Chan et al. discloses a system for transitioning between autonomous and manual modes of vehicle operation, and teaches evaluation of driver readiness to accept transition from an autonomous mode of operation to a manual mode of operation based upon comparison of driver images to previously classified images of driver behavior (Chan et al., col. 8, lines 47-56, “The processor 225 may execute the vehicle driver ready determination module 325b to cause the processor 225 to, for example, determine whether a vehicle driver is ready for an associated vehicle to be switched from an autonomous operation mode to a manual operation mode (block 515b).  For example, the processor 225 may compare the current image data with the previously classified image data and may determine that a current image and/or extracted image feature is representative of one of the previously classified images and/or extracted image features.”).    It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of increasing the responsiveness and timeliness of determining a driver’s attentiveness and capability to assume driving control from the autonomous system and for the purpose of increasing system safety and ensuring that a driver will be capable of safely accepting a transition to manual control, and as a combination of known prior art elements in a known manner with an expectation of predictable results.
Prokhorov teaches automatically increasing the weighting of manual control inputs and reducing autonomous control inputs upon determining the environment is classified as high complexity due to the inability of the autonomous control system to adequately process the inputs of the environment (Prokhorov, at least para. [0025], “Further, the driving environment can be classified as a high complexity if a relatively large number of objects is detected in the driving environment, a relatively high density of objects is detected in the driving environment, the objects detected in the driving environment are detected as moving in a relatively large number of different directions…” and para. [0037], “If the driving environment is classified as being a high complexity environment, manual control inputs can be more heavily weighted than autonomous control inputs.  In such case, the control weighting module 122 can assign a different second weight to autonomous control inputs and a different first weight to manual control inputs compared to when the driving environment is classified as being a low complexity environment.”).  It would have been obvious to incorporate the teaching of Prokhorov into the system of Attard and Chan et al. for the purpose of recognizing the impact of a complex environment on the effectiveness of the autonomous operating system, resulting in the need to balance the effectiveness of the autonomous control system with the cognitive load on the driver.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 14, determining the cognitive load comprises determining the cognitive load of the driver by monitoring activity of the driver (Chan et al., col. 8, lines 47-56, “The processor 225 may execute the vehicle driver ready determination module 325b to cause the processor 225 to, for example, determine whether a vehicle driver is ready for an associated vehicle to be switched from an autonomous operation mode to a manual operation mode (block 515b).  For example, the processor 225 may compare the current image data with the previously classified image data and may determine that a current image and/or extracted image feature is representative of one of the previously classified images and/or extracted image features.”).  It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of identifying all of the factors that contribute to driving complexity and driver cognitive load while in the vehicle. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 16, the operations comprise: utilizing travel prediction functionality to predict a route of the vehicle (Attard et al., para. [0023]); and identifying the road segment based upon the route and a current location of the vehicle (Attard et al., para. [0023]; para. [0012], GPS).
Regarding claim 17, the operations comprise: receiving driving condition data for the road segment from a remote computing device over a communication connection; and augmenting the sensor data with the driving condition data (Attard et al., para. [0054]). 
Regarding claim 18, the operations comprise: predicting an amount of time required to determine an appropriate driving action based upon the driving condition; and setting the complexity threshold based upon the amount of time required to determine the appropriate driving action relative to an amount of time remaining before reaching the road segment (Prokhorov, at least para. [0029], “The complexity of the driving environment can be classified with respect to the number of different types of objects in the driving environment…If the determined number of different types of objects is greater than the predetermined number of different types of objects, the driving environment can be classified as a high complexity environment…” and para. [0047], “As noted above, the vehicle 100 can include sensor system 125.  The sensor system 125 can include one or more sensors.  "Sensor" means any device, component and/or system that can detect, determine, assess, measure, quantify and/or sense something.  The one or more sensors can be configured to detect, determine, assess, measure, quantify and/or sense in real-time.  As used herein, the term "real-time" means a level of processing responsiveness that a user or system senses as sufficiently immediate for a particular process or determination to be made, or that enables the processor to keep up with some external process.”).  It would have been obvious to incorporate the teaching of Prokhorov into the system of Attard and Chan et al. for the purpose of recognizing the impact of a complex environment on the effectiveness of the autonomous operating system, resulting in the need to balance the effectiveness of the autonomous control system with the cognitive load on the driver.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 19, the driving condition data corresponds to an aggregation of vehicle sensor data from one or more vehicles while the one or more vehicles traveled the road segment (Attard et al., para. [0006]).

Attard et al. teaches, according to claim 20, a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations for notifying a driver to assume manual vehicle control (Attard et al., para. [0059]-[0060], the operations comprising: 
evaluating sensor data, acquired from one or more on-board sensors of a vehicle that is in an autonomous driving mode, to determine a driving condition of a road segment that is to be traveled by the vehicle (Attard et al., para. [0006]- [0007]); 
determining a point in time at which to provide the driver alert relative to a point in time at which the road segment is encountered based upon the cognitive load (Attard et al., at least para. [0050], “Further, the overall confidence assessment 118 may take into account a temporal aspect.  For example, data 115 may indicate that an unexpected lane closure lies ahead, and may begin to affect traffic for the vehicle 101 in five minutes.  Accordingly, an overall confidence assessment 118 at a given time may indicate that autonomous operations of the vehicle 101 may continue.  However, the confidence assessment 118 at the given time plus three minutes may indicate that autonomous operations of the vehicle 101 should be ended.”); and 
providing the driver alert to the driver of the vehicle at the point in time, relative to the point in time at which the road segment is encountered (Attard et al., para. [0050], [0054]).
Attard et al. further teaches developing confidence assessments incorporating driver characteristics (Attard et al., at least para. [0013], [0018]), but does not expressly teach that the point in time in which to provide a driver alert is based upon the driver’s cognitive load.  Chan et al. teaches that evaluation of driver attentiveness can be used to determine time urgency for providing a driver alert (Chan et al., at least col. 16, lines 16ff., “The methods and systems of the present disclosure may allow for Transition from Automated to Manual Driving Mode in the case of vehicle automation systems operating the piloting functions with the human in a supervisory role.  The vehicle encounters a situation where it needs to transfer control to the driver, but the driver may or may not be ready to resume control.  The methods and systems of the present disclosure may allow gesture recognition systems, or any gesture recognition system, to be used to determine if the driver is ready to resume control.  If he/she is not ready, then get his/her attention quickly.  The gesture recognition would be used to ascertain whether the driver is ready to resume control by evaluating the driver's posture, the location of hands, the orientation of head, body language.  Use machine learning to evaluate driver engagement/attention/readiness-to-engage based on those variables.  The gesture recognition could be any original in-vehicle equipment or aftermarket device.”).  Attard et al. further does not expressly teach determining a cognitive load of the driver by monitoring activity of the driver, wherein the complexity threshold is based upon the cognitive load.  Chan et al. discloses a system for transitioning between autonomous and manual modes of vehicle operation, and teaches evaluation of driver readiness to accept transition from an autonomous mode of operation to a manual mode of operation based upon comparison of driver images to previously classified images of driver behavior (Chan et al., col. 8, lines 47-56, “The processor 225 may execute the vehicle driver ready determination module 325b to cause the processor 225 to, for example, determine whether a vehicle driver is ready for an associated vehicle to be switched from an autonomous operation mode to a manual operation mode (block 515b).  For example, the processor 225 may compare the current image data with the previously classified image data and may determine that a current image and/or extracted image feature is representative of one of the previously classified images and/or extracted image features.”).    It would have been obvious to incorporate the teaching of Chan et al. into the system of Attard et al. for the purpose of increasing the responsiveness and timeliness of determining a driver’s attentiveness and capability to assume driving control from the autonomous system and for the purpose of increasing system safety and ensuring that a driver will be capable of safely accepting a transition to manual control, and as a combination of known prior art elements in a known manner with an expectation of predictable results.
Prokhorov teaches automatically increasing the weighting of manual control inputs and reducing autonomous control inputs upon determining the environment is classified as high complexity due to the inability of the autonomous control system to adequately process the inputs of the environment (Prokhorov, at least para. [0025], “Further, the driving environment can be classified as a high complexity if a relatively large number of objects is detected in the driving environment, a relatively high density of objects is detected in the driving environment, the objects detected in the driving environment are detected as moving in a relatively large number of different directions…” and para. [0037], “If the driving environment is classified as being a high complexity environment, manual control inputs can be more heavily weighted than autonomous control inputs.  In such case, the control weighting module 122 can assign a different second weight to autonomous control inputs and a different first weight to manual control inputs compared to when the driving environment is classified as being a low complexity environment.”).  It would have been obvious to incorporate the teaching of Prokhorov into the system of Attard and Chan et al. for the purpose of recognizing the impact of a complex environment on the effectiveness of the autonomous operating system, resulting in the need to balance the effectiveness of the autonomous control system with the cognitive load on the driver.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Attard et al. in view of Chan et al. and Prokhorov as applied to claims 1 and 13 above, respectively, and further in view of Shuster et al. (US 2016/036935 A1).
Regarding claim 3, Attard et al. do not teach, but Shuster et al. teaches a method comprising identifying a potential alternate route to avoid the road segment, wherein determining the point in time at which to provide the driver alert comprises determining the point in time based upon a current location of the vehicle and a location of the potential alternate route (Attard et al., para. [0007]). Shuster et al. (US 2016/036935 A1), at least para. [0018], “In another aspect, dangerous driving habits may be stored and/or utilized by the system.  For example, imagine a driver with the license "Deuce".  That driver is known to have three DUI convictions.  Camera data and side scan radar data from vehicles ahead of our vehicle detect that the Deuce vehicle is hugging one of the sides of the lane, and is roving slightly back and forth, indicating the likelihood that the driver is intoxicated.  Even without the data on the DUI convictions, the vehicle may create a warning that the Deuce vehicle is likely driven under the influence.  In such a case, appropriate evasive maneuvers may be recommended, such as changing lanes, slowing down, taking an alternate route, or otherwise.  In addition, law enforcement reporting may be made.  The reporting may be made in an automated manner.  In one aspect, the vehicle may then be tracked utilizing the sensor data from various other vehicles, in one aspect at the request of police, in another aspect based on a search warrant, or in another aspect simply based on preferences built into the system.”).  It would have been obvious to incorporate the teaching of Shuster et al. into the system of Attard et al. for the purpose of reducing environmental complexity or risk to broaden the options available to the system due to a lowered threshold of driver cognitive load or autonomous system capabilities.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 15, Attard et al. do not teach, but Shuster et al. teaches a system with operations further comprising identifying a potential alternate route to avoid the road segment, wherein determining the point in time at which to provide the driver alert comprises determining the point in time based upon a current location of the vehicle and a location of the potential alternate route (Attard et al., para. [0007]). Shuster et al. (US 2016/036935 A1), at least para. [0018], “In another aspect, dangerous driving habits may be stored and/or utilized by the system.  For example, imagine a driver with the license "Deuce".  That driver is known to have three DUI convictions.  Camera data and side scan radar data from vehicles ahead of our vehicle detect that the Deuce vehicle is hugging one of the sides of the lane, and is roving slightly back and forth, indicating the likelihood that the driver is intoxicated.  Even without the data on the DUI convictions, the vehicle may create a warning that the Deuce vehicle is likely driven under the influence.  In such a case, appropriate evasive maneuvers may be recommended, such as changing lanes, slowing down, taking an alternate route, or otherwise.  In addition, law enforcement reporting may be made.  The reporting may be made in an automated manner.  In one aspect, the vehicle may then be tracked utilizing the sensor data from various other vehicles, in one aspect at the request of police, in another aspect based on a search warrant, or in another aspect simply based on preferences built into the system.”).  It would have been obvious to incorporate the teaching of Shuster et al. into the system of Attard et al. for the purpose of reducing environmental complexity or risk to broaden the options available to the system due to a lowered threshold of driver cognitive load or autonomous system capabilities.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665